—In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Patterson, J.), dated October 10, 1997, which denied her motion for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e.
Ordered that the order is affirmed, with costs.
Under the circumstances presented, the Supreme Court did not improvidently exercise its discretion in denying the plaintiff’s motion for leave to serve a late notice of claim (see, Matter of Matarrese v New York City Health & Hosps. Corp., 215 AD2d 7). Mangano, P. J., O’Brien, Krausman and Gold-stein, JJ., concur.